Citation Nr: 0306369	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  94-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of zero percent for verruca 
vulgaris (warts) on the left hand and wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1989 to December 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision in 
part of which the regional office (RO) granted service 
connection for verruca vulgaris (warts) on the left hand and 
wrist and assigned a rating of zero percent.

In March 1997 and December 2000, the Board remanded this 
issue to the RO for further development, including obtaining 
additional treatment records and affording the veteran 
Department of Veterans Affairs (VA) medical examinations. 

Additional development was conducted by the Board in October 
2002.  The issue has returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Prior to and after August 30, 2002, the veteran's 
service-connected verruca vulgaris (warts) residuals on the 
left hand and wrist more nearly approximate scarring that is 
superficial and poorly nourished with repeated ulcerations.









CONCLUSION OF LAW

The appellant's service-connected verruca vulgaris (warts) 
residuals on the left hand and wrist are no more than 10 
percent disabling prior to and from August 30, 2002. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (in effect prior to August 30, 2002), 38 C.F.R. § 
4.118, Diagnostic Code 7801, 7803, 7804, 7805, (in effect 
from August 30, 2002), 67 Fed. Reg. 49,596, 49599 (July 21, 
2002) (to be codified at 38 C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in a 
January 2001 letter from the RO, which specifically addressed 
the contents of the VCAA in the context of the veteran's 
claim, and a February 2002 supplemental statement of the 
case.  The RO explained its decision with respect to the 
issue, and invited the veteran to identify records that could 
be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in January 2001, 
the RO asked the veteran to identify records relevant to his 
claim.  The January 2001 letter set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  

In September 2002, the Board informed the veteran of the 
amended regulations regarding his claim, and provided him a 
copy of the amended regulations.  The veteran in a written 
statement later that month that he had no more evidence or 
argument to present, and that his claim involved "only a 
nasty scar".  There appears to be no other development left 
to accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Increased initial rating

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

III.  Analysis pursuant to the old regulations

The veteran asserts that his service-connected verruca 
vulgaris (warts) on the left hand and wrist is more disabling 
than currently evaluated.

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  As service connection was in effect for this 
disability when the regulations pertaining to evaluating skin 
disorders were revised, the veteran is entitled to the 
version of the regulations most favorable to him, although 
the new criteria are only applicable to the period since 
August 30, 2002, when they became effective.  Karnas, supra; 
VAOPGCPREC 3-2000.

The RO has evaluated the veteran's service-connected verruca 
vulgaris (warts) on the left hand and wrist by analogy to 
verruca peruana pursuant to Diagnostic Code 7812.  38 C.F.R. 
§ 4.20 (2002).  Diagnostic Code 7812 (2002) provides that the 
disorder should be rated as scars, disfigurement, etc., on 
the extent of constitutional symptoms, physical impairment.  
Therefore, the Board looks to 38 C.F.R. § 4.118, Diagnostic 
Code 7803, 7804, and 7805 (2002).

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are 
rated based upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Based on a review of the medical evidence of record, the 
Board finds that a 10 percent rating pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002), is warranted.  The 
evidence of record more nearly approximates superficial and 
poorly nourished with repeated ulcerations.  

According to a February 2003 VA examination report, the 
veteran's medical history revealed that the veteran developed 
warts on his left wrist and hand, which were removed with 
liquid nitrogen, during a period of seven months.  The 
examiner reported that, after service, the veteran 
experienced a number of nonservice-connected skin disorders 
involving his hands.  Physical examination revealed that the 
veteran had a mild pink to red macule and patchy eruptions on 
the bilateral extensor aspects of his forearms and dorsum of 
the hands, which involved approximately 50 percent of that 
area.  Approximately ten scattered 2-3 millimeter bilateral, 
pinpoint, hyperpigmented macules consistent with scars and a 
single red 8-millimeter circular macule on the lateral aspect 
of his right wrist.  Verruca vulgaris was not present, and 
the veteran did not have exfoliation or exudation.  The scars 
and his skin were nontender.  Based on the examination and 
review of the claims file, it was the examiner's impression 
that the veteran has dermatitis, possibly mild, possibly 
atopic or contact dermatitis in nature that was currently 
under control with his regimen.  In addition, the veteran had 
a few scattered, nontender scars that were most likely 
related to excoriation.  The examiner opined that this was at 
least as likely as not related to the veteran's time in 
service.

While verruca vulgaris was not present, the examiner linked 
the veteran's residual scarring to excoriation, which was 
apparent, to the service-connected disorder.  The veteran 
appears to contend that these residual scars cause him 
discomfort if he does not follow his regimen of treatment.  
Therefore, in light of this evidence, the Board finds that a 
10 percent rating, the maximum allowable, is warranted 
pursuant to 38 C.F.R. §  4.118, Diagnostic Code 7803 (2002). 

The Board notes that the record contains conflicting medical 
evidence, as reported in a September 2001 VA dermatologic 
examination report (other than for scars).  The Board notes, 
however, that this report is less comprehensive with respect 
to the specific information requested of and provided by the 
examiner on the February 2003 examination.  Therefore, the 
Board gives the February 2003 VA examination report more 
probative weight.

The Board finds that a rating in excess of 10 percent is not 
warranted either prior to or after August 30, 2002, pursuant 
to Diagnostic Codes 7803, 7804, and 7805 because these 
diagnostic codes do not provide for ratings in excess of 10 
percent.  Moreover, separate ratings are not warranted based 
on these diagnostic codes because the scars arise out of the 
same disorder, which is verruca vulgaris.  See 38 C.F.R. 
§ 4.14 (2002).  Therefore, the Board finds that a 10 percent 
rating is warranted prior to and after August 30, 2002 
pursuant to the old regulations.  Diagnostic Code 7803 
(2002).

IV.  Analysis pursuant to the amended regulations

The Board finds that a rating in excess of 10 percent is not 
warranted pursuant to the amended regulations from August 30, 
2002.  The drafters of the amended regulations have deleted 
Diagnostic Code 7812.  Nevertheless, Diagnostic Codes 7803, 
7804, and 7805 are listed with some modifications.  From 
August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or 
that cause limited motion are rated as follows: area or 
areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 
72 square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 
sq. cm.) are rated as 20 percent disabling; and area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  38 
C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  A deep 
scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
2.  

Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion 
covering an area or areas of 144 square inches (929 sq. 
cm.) or greater are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2002).  Scars in 
widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or 
trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Scars, superficial and unstable are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.  
A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7803, Note 2.  

Scars which are superficial and painful on examination 
are rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  In this 
case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See § 4.68 of this part on the amputation 
rule.). 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  

Other scars are rated based upon limitation of function 
of affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).

The Board finds that a rating in excess of 10 percent is not 
warranted pursuant to the amended Diagnostic Codes 7801, 
7803, 7804, and 7805.  The amended Diagnostic Codes 7803 and 
7804 do not provide for a rating in excess of 10 percent.  
Therefore, a rating in excess of 10 percent is not warranted.

With respect to Diagnostic Codes 7801 and 7805, although 
higher ratings are possible, the evidence of record does not 
more nearly approximate the necessary criteria.  The evidence 
does not show that the residual scarring due to the veteran's 
excised warts covers an area or areas exceeding 12 square 
inches (77 sq. cm.) as required by Diagnostic Code 7801.  
Furthermore, the evidence does not show limitation of motion 
of the left hand or wrist as a result of the residual 
scarring.

The Board finds that a 10 percent rating, but not higher, is 
warranted prior to and from August 30, 2002, for verruca 
vulgaris (warts) on the left hand and wrist pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002). 

The veteran's representative contends that the Board should 
consider by analogy 38 C.F.R. § 4.118, Diagnostic Code 7806 
for eczema pursuant to the old and amended versions.  The 
Board finds that Diagnostic Code 7806 does not apply by 
analogy.  The February 2003 VA examiner reported that the 
veteran has residual scarring due to the service-connected 
warts that were removed during service.  Although the 
examiner also noted in the report that the veteran 
experienced dermatitis, the Board notes that the veteran has 
not been service-connected for this disorder.  Therefore, 
given that the veteran is not service-connected for eczema or 
dermatitis, this Diagnostic Code is not appropriate for 
application by analogy pursuant to the old or amended 
regulations.

Additionally, the clinical evidence does not show that the 
service-connected disorder, when considered individually, 
presents such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2002).  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

The weight of the evidence establishes that the veteran's 
verruca vulgaris (warts) on the left hand and wrist is no 
more than 10 percent disabling under either the old or new 
rating criteria.  Moreover, the evidence shows the condition 
has remained 10 percent disabling at all times since the 
effective date of service connection.  Fenderson.  




	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 10 percent, but 
not in excess thereof, for verruca vulgaris (warts) on the 
left hand and wrist is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

